206 Ga. 753 (1950)
58 S.E.2d 823
BARR et al.
v.
CITY COUNCIL OF AUGUSTA.
17014.
Supreme Court of Georgia.
April 10, 1950.
*755 Cumming, Nixon & Eve, for plaintiffs.
William P. Congdon, Congdon, Harper & Leonard, and Fulcher & Fulcher, for defendant.
HEAD Justice.
1. "The business affairs of a municipality are committed to the corporate authorities, and the courts will not interfere except in a clear case of mismanagement or fraud." McMaster v. Waynesboro, 122 Ga. 231 (5) (50 S.E. 122); South Georgia Power Co. v. Baumann, 169 Ga. 649, 652 (151 S.E. 513); Lawson v. Moultrie, 194 Ga. 699, 703 (22 S. E. 2d, 592).
2. The fixing of water rates, from time to time, by a municipality, is a legislative or governmental power, and one council may not, by contract or ordinance, deprive succeeding councils of this legislative or governmental power. Code, § 69-202; Horkan v. Moultrie, 136 Ga. 561, 563 (71 S.E. 785); Screws v. Atlanta, 189 Ga. 839, 843 (8 S. E. 2d, 16); Barr v. City Council of Augusta (case No. 17013), ante, 750, headnote 2.
3. A municipal corporation may not compel any person outside its territorial limits to accept water service which it undertakes to furnish, nor may the municipal authorities be compelled to render such service. A municipal corporation may classify rates to be charged in outlying territories, and upon failure of customers to pay such charges, the municipal corporation may discontinue its service. An ordinance, which provides that rates for water service shall be higher in territory outside the corporate limits, is not unconstitutional and void as denying "due process" *754 and "equal protection" under the Federal and State Constitutions. Collier v. Atlanta, 178 Ga. 575 (173 S.E. 853).
4. The question of whether or not an ordinance is reasonable is one of law for the court. 2 McQuillin on Municipal Corporations, 1583, § 729; 37 Am. Jur., 801, § 172; Central Railroad & Bkg. Co. v. Brunswick & Western R. Co., 87 Ga. 392 (13 S.E. 520); Metropolitan Street R. Co. v. Johnson, 90 Ga. 501 (7) (16 S.E. 49); Columbus R. Co. v. Waller, 12 Ga. App. 674 (78 S.E. 52). Under the preceding rulings, the ordinance of March 7, 1949, fixing a higher rate for water service outside the corporate limits of the city, was not unreasonable or discriminatory.
5. The courts will not inquire into the motives of a municipal council in the enactment of an ordinance. Barr v. City Council of Augusta (case No. 17013), ante, 750.
Judgment affirmed. All the Justices concur.